OPINION OF THE COURT
PER CURIAM.
After trial by jury, the Defendant, Appellant, was found guilty of Driving Under the Influence of Alcohol (DUI) and Resisting Arrest *26Without Violence. The Trial Court adjudicated the Defendant guilty of each charge and entered separate sentences as to same.
Regarding the DUI charge, Defendant claimed reversible error was committed by the Trial Court in making several contested evidentiary rulings and also in failing to give the standard expert witness jury instruction. None of these alleged errors are of constitutional magnitude; and Defendant has failed to carry his burden to show the errors were prejudicial to Defendant. This Court affirms the DUI conviction based on the determination here that none of the asserted errors were harmful. White v State, 356 So.2d 56 (Fla. 4th DCA 1978); and § 924.33, Florida Statutes.
Defendant also claims the Trial Court committed reversible error in denying the Motion for Judgment of Acquittal on the Resisting Arrest Without Violence charge. We agree with Defendant. All Defendant did to support this charge was to inadvertently give a wrong residence address to the arresting officer after the arrest of Defendant. This mistake in no way misled the officer. We reverse the conviction of Defendant on the charge of Resisting Arrest Without Violence. Rumph v State, 554 S0.2d 1150 (Fla. 5th DCA 1989); C.T. v State, 481 So.2d 9 (Fla. 1st DCA 1985); P.P. v State, 466 So.2d 1140 (Fla. 3d DCA 1985).
This case is remanded to the Trial Court for action consistent with this Opinion.
Judges Edward M. Jackson, Jere E. Lober and John Dean Moxley, Jr., concur.